Citation Nr: 9923456	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of a 
fractured left little toe.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had verified active service from June to July 
1989, and from October 1991 to April 1993, as well as various 
unverified periods of active and inactive duty for training 
during his time in the National Guard from September 1987 to 
September 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which, in part, denied 
service connection for a broken left little toe.  The Board 
last remanded the case, in part, to the RO in March 1998 for 
additional development; the RO has now returned the case for 
appellate review.  The appellant has represented himself 
throughout his appeal.

At the time the case was previously before the Board, the 
issues included entitlement to service connection for 
residuals of a low back injury.  That issue was granted by a 
rating decision issued by the RO in May 1999.  Thus the back 
injury service connection issue has been rendered moot.

In January 1999, the RO issued a rating decision which denied 
the appellant's claim of entitlement to service connection 
for residuals of frostbite in the right foot.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal of this issue, the 
Board has not included it in its consideration of the matter 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence does not establish that the appellant 
currently has any disability of the fifth left toe that is 
related to service.  The appellant's isolated in-service 
instance of an apparent fifth left toe injury has not been 
shown to have resulted in any residuals or to have resulted 
in symptoms that were other than acute and transitory, nor 
has he submitted any evidence showing a current diagnosis or 
treatment for any residuals of a left fifth toe fracture. 

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current left fifth toe disorder 
and any disease or injury incurred during service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for residuals of a fracture of 
the left little toe.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
As defined by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court), a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claims is 
well-grounded, except where the evidentiary assertions is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  These considerations pave the way for the 
analysis below. 

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet .App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The appellant claims that he suffers from residuals of a left 
fifth toe fracture that are related to service.  The service 
medical records available do disclose that the appellant 
sought medical treatment in November 1992 for complaints of 
left toe pain of six months' duration.  He stated that the 
toenail dug into the skin when there was pressure on his 
foot.  A few days later he again sought treatment for pain 
that was found to be due to an ingrown toenail.  A physical 
examination of the left foot revealed a callus on the fifth 
toe; this was shaved and there was no sign of infection or 
tenderness.  The January 1993 report of medical history 
included a complaint of foot trouble.  The appellant was 
noted to have possibly undergone a fracture of the distal 
left foot phalange due to trauma six to eight months 
previously.  He complained of occasional pain.  It was noted 
that no fracture had been demonstrated on x-ray.  The report 
of the separation medication examination, conducted in 
January 1993, indicated that the feet were normal except for 
bilateral pes planus.  In March 1993, the appellant sought 
treatment for left little toe pain.  He stated that he had a 
problem with the toenail rubbing in his boot with callus 
buildup.  On physical examination, a small callus was 
observed on the lateral aspect of the small toe; the callus 
was trimmed.

Review of the post-service medical records indicates that the 
appellant was not treated by any private providers, but only 
at VA facilities; a written statement from the appellant, 
dated in May 1998, confirmed that he had not been treated for 
his left foot by any private provider.  The VA medical 
records in evidence reveal that the appellant first sought 
treatment for foot pain in June 1995.  No swelling or 
deformity of the extremities was found on examination.  A 
bone scan performed in October 1995 was interpreted as 
normal.  In January 1997 the appellant complained of his shoe 
rubbing on his left little toenail.  In April 1997 he 
complained that his left little toe was swollen and 
discolored with a hole in the middle of the nail.  On 
physical examination, a partial old nail and a partial new 
nail were demonstrated to be ingrown with some secondary 
infection at the base.  There was local tenderness.  In May 
1997, the appellant was noted to complain of an ingrown fifth 
left toenail. 

The appellant underwent a VA medical examination in June 
1996.  He complained of pain over the left little toe and 
numbness on top of the left little toe.  On physical 
examination, the foot had a normal appearance, there was no 
significant deformity, the appellant's gait was completely 
normal and no abnormality of the skin or vascular changes of 
the foot were observed.  Radiographic examination of the left 
foot revealed a normal left foot except for minimal hallux 
valgus.  The appellant underwent another VA medical 
examination in July 1996.  The radiographic examination 
report stated that no evidence of an acute fracture of the 
left foot was identified.  The left fifth toe was described 
by the examiner as normal in appearance with no tenderness.

The most recent description of the appellant's left foot was 
rendered in March 1999, when the appellant underwent a VA 
medical examination.  He complained of a left foot injury in-
service.  On physical examination, the left foot and left 
fifth toe looked normal.  No tenderness was observed.  The 
examiner stated that x-rays of the left foot revealed a 
normal left fifth toe and a normal left foot except for 
minimal hallux valgus.  The examiner noted the appellant's 
history of a fractured left fifth toe and rendered a 
diagnosis of injury of the left fifth toe, healed.

While the appellant did apparently suffer injury to his fifth 
left toe when a heavy object was dropped on it and he did 
complain of left toe pain when he was in the Army, there is 
no medical evidence of record to establish that he suffered a 
left fifth toe injury that was other than acute and 
transitory.  He has presented no evidence that any left fifth 
disorder is now present, or that any residuals of a left 
fifth toe fracture or injury are now present.  No current 
left fifth toe disability has been radiographically or 
clinically demonstrated in the evidence of record; the only 
left toe problem medically documented in the record relates 
to an ingrown toenail demonstrated in May 1997, but this was 
not shown on the March 1999 VA medical examination.  
Furthermore, the appellant has not indicated that there is 
any interference with his current activities or his mobility, 
just that he allegedly suffers from pain.  Moreover, there is 
no competent evidence on file that any of this pathology is 
in any way related to service, or occurrence of events 
therein.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for left toe pain 
that resolved without any complications or residuals.  No 
clinical abnormality of the appellant's left fifth toe 
function as a result of any in-service incident or injury has 
been medically demonstrated to be currently present.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written 
statements, to establish that he suffers from any chronic 
left fifth toe disability and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no medical evidence which indicates that 
the appellant currently suffers from any disorder of the left 
fifth toe or that there is a service relationship, and such 
would be required to make the claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  (Citation omitted.)  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Thus, the claim for service connection for 
residuals of a left fifth toe fracture must be denied as not 
well-grounded.  Where there is no medical evidence 
demonstrating that the claimed disorder currently exists, the 
claim is not well-grounded.  See Montgomery v. Brown, 4 Vet. 
App. 343 (1993).  Because the appellant's claim is not well-
grounded, the VA is under no duty to assist the appellant in 
further development of that claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its May 1994 Statement of the Case (SOC) and 
in its April 1999 Supplemental Statement of the Case (SSOC) 
in which the appellant was informed that that there was no 
evidence of any chronic left little toe pathology or residual 
injury pathology incurred in-service and that there was no 
current diagnosis of any left fifth toe disorder.  Thus, the 
Board concludes that the notice required in Robinette has 
been satisfied.  Moreover, there is no indication that there 
are any available records which would make this claim well-
grounded.  Furthermore, as the evidence needed to well-ground 
the claim is essentially similar to that needed to allow the 
claim, the appellant has been informed as to what is needed.  

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any left little toe 
fracture residuals, and since he has failed to present 
competent medical evidence that his claim of residuals of a 
left fifth toe injury is plausible, that is, he has failed to 
present medical evidence that links the alleged left fifth 
toe disorder to service, the claim for service connection for 
residuals of a left fifth toe fracture must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

A well-grounded claim of service connection for residuals of 
a left fifth toe fracture not having been submitted, the 
appellant's claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

